DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of “method for enhancing healing of a wound in a subject in need thereof, comprising administering to the subject a composition comprising adenine and/or a pharmaceutically acceptable salt thereof, in an effective amount to enhance the healing of the wound in the subject, wherein the adenine and/or the pharmaceutically acceptable salt thereof in the composition is in an amount of between 0.0001% and 0.05% by weight” is novel and non-obvious. The closest prior art is due to Kulkarni (WO 95/01097) of record. Kulkarni teaches nucleotide compositions such as adenine for the treatment of wound healing. Kulkarni does not teach adenine as the only active ingredient, nor the wound as a chronic wound. Kulkarni discloses concentrations of 0.1% to 0.5%. Applicants has demonstrated the criticality of the concentration of adenine as instantly claimed in Figure 1 below.             

    PNG
    media_image1.png
    284
    463
    media_image1.png
    Greyscale

 	As convincingly demonstrated and argued by Applicant, “… it can be clearly seen that 0.0001% to 0.05% of adenine, as recited in the pending independent claim 1 of the present application, significantly enhances cell migration by at least 25% to more than 50%. By contrast, there is no significant increase in cell migration after the treatment of adenine at concentrations of from 0.1% to 0.5 %, which is suggested by Kulkarni. It is thus obvious that the claimed concentrations of adenine of the present application indeed shows criticality and brings about an unexpected effect over Kulkarni”. 
Additionally, Applicant’s filing of Terminal Disclaimers over US Patent 10,500,206 and application 16/419,892 overcome the outstanding obviousness-type double patenting rejections.
 	Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Claims 1-7, 9, and 12-18 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /SAHAR JAVANMARD/            Primary Examiner, Art Unit 1627